J-S36002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF Z.N., A MINOR     :   IN THE SUPERIOR COURT OF
 CHILD                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: P.N., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 825 WDA 2022

               Appeal from the Order Entered June 15, 2022
              In the Court of Common Pleas of Greene County
                   Orphans' Court at No: No. 15 OA 2021

 IN RE: ADOPTION OF: L.R.N., A        :   IN THE SUPERIOR COURT OF
 MINOR CHILD                          :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: P.N., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 826 WDA 2022

               Appeal from the Order Entered June 15, 2022
              In the Court of Common Pleas of Greene County
                    Orphans' Court at No: 14 O.A. 2021

 IN RE: ADOPTION OF L.N., A MINOR     :   IN THE SUPERIOR COURT OF
 CHILD                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: P.N., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 827 WDA 2022

               Appeal from the Order Entered June 15, 2022
              In the Court of Common Pleas of Greene County
                   Orphans' Court at No: No. 13 OA 2021
J-S36002-22


BEFORE:      STABILE, J., KING, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                       FILED: NOVEMBER 30, 2022

        Appellant, P.N. (“Father”), appeals from the orders entered on June 15,

2022, in the Court of Common Pleas of Greene County, involuntarily

terminating his parental rights to his three children, Z.N., born in December

of 2017, L.N., born in July of 2019, and L.R.N., born in July of 2020

(collectively, “the Children”).1 After careful review, we affirm.

        We begin with an overview of the factual and procedural history. The

family was first open for services with CYS in November 2019 due to the

discovery of illicit substances in the home and the home’s deplorable

condition. N.T., 3/8/22, at 12. The orphans’ court adjudicated Z.N. and L.N.

dependent in 2019, and both children were taken into CYS custody. Id. at

12-13. At that time, CYS recommended services to address issues concerning

drug and alcohol, housing, and parenting for the family. Id. at 13-14.

        In July of 2020, L.R.N. was born and remained with Mother on a safety

plan. Id. at 12, 16. Father was not included in the safety plan because his



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Greene County Children and Youth Services (“CYS”) filed petitions to confirm
consent to adoption as to Children’s mother, S.H. (“Mother”). There is no
indication on the certified docket that the court terminated Mother’s parental
rights to the Children. In addition, CYS filed petitions to involuntarily
terminate any unknown father’s parental rights. There is no indication on the
certified docket that the court terminated the parental rights of any unknown
father.

                                           -2-
J-S36002-22


whereabouts were unknown at that time. Id. at 16. In September of 2020,

Z.N. and L.N. were returned to Mother. Id. at 14.

      On October 5, 2020, CYS obtained custody of all the Children after

receiving a report that Children and Mother were residing “with a sister who

had no room and did not want them staying there.” Id. at 14-15. CYS was

also notified that Mother was incarcerated and tested positive for illicit

substances in jail. Id. at 15. Additionally, L.R.N. had a severe diaper rash

and a fungal infection all over her body, and her two siblings appeared “dirty.”

Id. CYS was informed that Father was “staying there a few days” but did not

live at the residence. Id.

      The following day, on October 6, 2020, Father was arrested but was

released soon after on an unspecified date that same month.          Id. at 24.

Before the month ended, on October 27, 2020, Father was again incarcerated,

and remained so until March 26, 2021. Id. at 18, 24. On March 29, 2021,

Father presented to the CYS office and discussed the Children’s Permanency

Plan (“CPP”) and services in which he was to participate. Id. at 18, 21, 24-

25, 52. CYS offered Father nine visits with the Children at the agency between

March 26 and June 6, 2021, but Father attended only two, on April 12 and

April 19, 2021. Id. at 18, 25, 32, 53.

      On June 6, 2021, Father was on pre-trial incarceration at Washington

County Correctional Facility. Id. at 19, 28, 51, 54-55. According to Father,

the Washington County trial court sentenced him to a “seven-year probation


                                     -3-
J-S36002-22


program with a twenty-three-month restrictive treatment program.” Id. at

49. Although it is unclear what Father’s specific offenses are, Father testified

that this matter was related to “veteran’s court and drug court.” Id. As part

of his sentence, on January 7, 2022, Father was transferred from Washington

County prison to Gaudenzia Crossroads Treatment facility (“Gaudenzia”), a

drug and alcohol treatment center where he remained at the time of the

termination proceeding. Id. at 29, 48-49. While at Gaudenzia, Father was

offered biweekly virtual visits with the Children.      Id. at 40-42.     Father

attended one virtual visit that lasted twenty minutes in February of 2022. Id.

at 40-41.

       On June 21, 2021, CYS filed petitions to involuntarily terminate Father’s

parental rights to the Children. With respect to Z.N. and L.N., CYS alleged

grounds for termination under 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and

(b).   With respect to L.R.N., CYS alleged grounds under 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), and (b).2

       The orphans’ court held a hearing on the petitions on March 8, 2022.3

CYS presented testimony from Jennifer Van Kirk, the CYS caseworker, and

____________________________________________


2 On December 21, 2021, CYS filed an amended petition for involuntary
termination of Father’s parental rights to L.R.N. to include the additional basis
of 23 Pa.C.S.A. § 2511(a)(8).

3 By this date, the Children, Z.N, L.N., and L.R.N., were four years old, two
years old, and one year old, respectively. The Children’s best interests were
represented during the hearing by a guardian ad litem (“GAL”), and each
(Footnote Continued Next Page)


                                           -4-
J-S36002-22


M.P., the foster mother to Z.N. and L.N. Father testified on his own behalf via

videoconference from Gaudenzia.

       At the conclusion of the hearing, the orphans’ court directed counsel for

CYS and counsel for Father to file Findings of Fact and Conclusions of Law

within fifteen days of their receipt of the transcript.    CYS and Father filed

proposed findings of fact and conclusions of law on April 25, 2022, and April

14, 2022, respectively. By memoranda and orders dated and entered on June

15, 2022, the orphans’ court involuntarily terminated Father’s parental rights

to the Children.4, 5

       On July 14, 2022, Father timely filed notices of appeal and concise

statements of matters complained of on appeal pursuant to Pa.R.A.P.


____________________________________________


child’s legal interests were represented by separate counsel. Legal counsel
for Z.N. participated via videoconference.

4 The orphans’ court issued a separate memorandum and order for each child,
Z.N., L.N., and L.R.N. The court’s reasoning and conclusions of law in each of
the orders are substantially similar. In turn, we will refer only to the orphans’
court’s memorandum and order issued with respect to Z.N., and we cite it as
“Orphans’ Court Opinion.”

5 In its opinion, the orphans’ court did not identify the particular subsection of
Section 2511(a) under which it terminated Father’s parental rights. However,
CYS filed petitions seeking involuntary termination of Father’s parental rights
to the Children pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8). The
court acknowledged that CYS alleged grounds for termination of Father’s
parental rights consistent with the provisions of 23 Pa.[C.S.A.] [§] 2511(a).
Orphans’ Court Opinion at 1 (unpaginated). Because this Court need only
agree with any one subsection of Section 2511(a) in order to affirm the
termination of parental rights, we review the order under Section 2511(a)(2)
only. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).


                                           -5-
J-S36002-22


1925(a)(2)(i) and (b), which this Court consolidated sua sponte. The orphans’

court filed separate statements pursuant to Rule 1925(a), wherein it relied

upon its reasoning set forth in the subject memoranda and orders.

      Father raises the following issues for review in his appeals relating to

the Children.

      1.    Whether the [orphans’] court erred in finding that [CYS] had
            proven by clear and convincing evidence that it had
            established the statutory grounds for termination under 23
            [Pa.C.S.A. § 2511(a)](1), (2), (5), and (8).

      2.    Whether the [orphans’] court erred in finding that the
            [Father] failed to make sufficient progress toward successful
            parenting and complying with services due to obstacles that
            were mostly “self-inflicted[.]”

      3.    Whether the [orphans’] court erred in not giving appropriate
            weight to the effect of the COVID-19 pandemic on the
            [Father’s] ability to engage in the services necessary to
            reunify with his [C]hildren.

Father’s Brief at 7.

      In reviewing Father’s appeal from the orders terminating his parental

rights, we bear in mind the following standard of review. “In cases concerning

the involuntary termination of parental rights, appellate review is limited to a

determination of whether the decree of the termination court is supported by

competent evidence.”     In re Adoption of C.M., 255 A.3d 343, 358 (Pa.

2021). When applying this standard, the appellate court must accept the trial

court’s findings of fact and credibility determinations if they are supported by

the record. Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021). “Where


                                     -6-
J-S36002-22


the trial court’s factual findings are supported by the evidence, an appellate

court may not disturb the trial court’s ruling unless it has discerned an error

of law or abuse of discretion.” In re Adoption of L.A.K., 265 A.3d 580, 591

(Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

Interest of S.K.L.R., 256 A.3d at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”       C.M., 255 A.3d at 358.

Termination of parental rights has “significant and permanent consequences

for both the parent and child.” L.A.K., 265 A.3d at 591. As such, the law of

this Commonwealth requires the moving party to establish the statutory

grounds by clear and convincing evidence, which is evidence that is so “clear,

direct, weighty, and convincing as to enable a trier of fact to come to a clear




                                      -7-
J-S36002-22


conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

255 A.3d at 359 (citation omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act.      “Subsection (a) provides eleven enumerated grounds

describing particular conduct of a parent which would warrant involuntary

termination.” Id.; see also 23 Pa.C.S.A. § 2511(a)(1)-(11). In evaluating

whether the petitioner proved grounds under Section 2511(a), the trial court

must focus on the parent’s conduct and avoid using a “balancing or best

interest approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa. Super.

2021). If the trial court determines the petitioner established grounds for

termination under Section 2511(a) by clear and convincing evidence, the court

then must assess the petition under Section 2511(b), which focuses on the

child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Here, we review the orphans’ court’s order pursuant to Section

2511(a)(2) and (b), which provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                      ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.
                                      ...

                                      -8-
J-S36002-22



     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met
     (1) repeated and continued incapacity, abuse, neglect or refusal;
     (2) such incapacity, abuse, neglect or refusal has caused the child
     to be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (quoting In re

Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (internal citation

omitted)).    “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.” Matter of

Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017) (quoting In re

                                    -9-
J-S36002-22



N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011)). As such, “[a] parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.” In re S.C., 247 A.3d at 1105 (quoting In re Z.P., 994 A.2d

1108, 1118 (Pa. Super. 2010)).

      Our Supreme Court in S.P. addressed the relevance of incarceration in

termination decisions under Section 2511(a)(2).       The S.P. Court held that

“incarceration is a factor, and indeed can be a determinative factor, in a court’s

conclusion that grounds for termination exist under § 2511(a)(2) where the

repeated and continued incapacity of a parent due to incarceration has caused

the child to be without essential parental care, control or subsistence and that

the causes of the incapacity cannot or will not be remedied.” S.P., 47 A.3d at

828. Further, the Court explained,

      [I]ncarceration, while not a litmus test for termination, can be
      determinative of the question of whether a parent is incapable of
      providing “essential parental care, control or subsistence” and the
      length of the remaining confinement can be considered as highly
      relevant to whether “the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent,” sufficient to provide grounds for termination pursuant to
      23 Pa.C.S.[A.] § 2511(a)(2).

Id. at 830.

      Instantly, the orphans’ court, in terminating Father’s parental rights

under Section 2511(a), found that:

      There were also many obstacles to [Father] parenting successfully
      and complying with services. Most, if not all, of these obstacles
      were self-inflicted.

                                     - 10 -
J-S36002-22



Orphans’ Court Opinion at 8. The record reveals the “obstacles” to Father’s

ability to successfully parent were primarily due to Father’s repeated

incarceration throughout the Children’s dependency matters.          See N.T.,

3/8/21, at 17-20, 24, 51. The court acknowledged that “incarceration alone

cannot be used as a reason to terminate.” Orphans’ Court Opinion at 8. The

court further found that:

        While [Father] may have been incarcerated during certain periods
        of time, he really did very little to pursue the parent-child
        relationship[ ] or perform parental duties, whether incarcerated
        or not.

Id.

        In his brief, Father combines all three issues into a single argument.6

See Father’s Brief at 12-23. Father argues the orphans' court erred in finding

that CYS met its burden of establishing the grounds for termination of his

parental rights under Section 2511(a) by clear and convincing evidence. Id.

at 16. Father contends that the court erred in characterizing the obstacles to

his ability to parent as “self-inflicted.” Id. at 20, 22. He asserts that he was


____________________________________________


6   In so doing, Father fails to comply with Rule 2119(a), which provides:

        The argument shall be divided into as many parts as there are
        questions to be argued; and shall have at the head of each part
        — in distinctive type or in type distinctively displayed — the
        particular point treated therein, followed by such discussion and
        citation of the authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). As Father addresses all three issues in one argument, our
analysis does the same.

                                          - 11 -
J-S36002-22


unable to obtain the necessary services while he was incarcerated from June

6, 2021 through January 7, 2022, due to factors “out of his control,” including

the COVID-19 pandemic and CYS’s failure to arrange services for him. Id. at

20-21. Father’s argument is unpersuasive.

      Father concedes that he has been incarcerated “throughout much of the

life of this case.” Father’s Brief at 17. The record shows that Father was

incarcerated on October 6, 2020, at which time he tested positive for

amphetamines. N.T., 3/8/22, at 20. Though released later that same month,

Father was incarcerated again on October 27, 2020, and remained in prison

until March 26, 2021. Id. at 17-18. Subsequently, he was incarcerated a

third time from June 6, 2021, until January 7, 2022. Id. at 19, 51. Father

acknowledges that his incarceration on June 6, 2021, “may well have been

‘self-inflicted.’” Father’s Brief at 19. On direct-examination, Father was asked

about the reason for his June 2021 imprisonment, and he testified that he

“caught a new case” and “got incarcerated.” N.T., 3/8/22, at 54.

      By the March 2022 hearing, the Children had been in CYS custody

continuously for approximately seventeen months. See id. at 14. During that

period, Father was incarcerated for nearly twelve months, and he was at

Gaudenzia for two months.      See id. at 17-19, 48, 51.      In turn, Father’s

repeated and continued incapacity due to his incarceration caused the Children

to be without Father’s essential parental care, control, or subsistence

necessary for their well-being. See generally In re A.S., 11 A.3d 473, 480-


                                     - 12 -
J-S36002-22


481 (Pa. Super. 2010) (finding parent’s recurrent incarceration to be evidence

of parental incapacity and that his pattern of behavior supported trial court’s

conclusion that the parent refused to remedy the conditions that led to

children’s placement); S.P., 47 A.3d at 831 (finding trial court did not err in

concluding that Section 2511(a)(2) was met where father was incarcerated

before the child’s birth and never provided child with essential parental care).

      Father claims “he was unable to access services from June 6, 2021,

through January 7, 2022 through no fault of his own.” Father’s Brief at 21.

He asserts that he “should not be penalized” due to CYS failing to arrange

services for him and the COVID-19 pandemic limiting his access to services

while in prison. Id. We reject Father’s claims.

      It is important to note that Father did not engage in the services offered

to him even before his June 2021 incarceration. Father testified he was aware

of CYS’s involvement with his family and the services requested of him since

2019. N.T., 3/8/22, at 62-63. Father testified that in September 2020, he

was “completely uncooperative,” “using drugs,” and did not have a phone at

the time.    Id. at 63.     Moreover, immediately prior to his June 2021

incarceration, Father had been out of prison for approximately ten weeks, but

he did not engage in services, aside from visitation, during that period. See

id. at 17-19, 21, 53-54. Ms. Van Kirk, the CYS caseworker, testified that she

spoke to Father about his objectives and referred Father for a drug and alcohol

assessment, an anger management program at Catholic Charities, Greene


                                     - 13 -
J-S36002-22


County Safe Parenting program, and visitation with the Children. Id. at 18,

21, 31. Ms. Van Kirk, however, testified that she was not aware of Father

making any progress in those services, aside from visiting the Children two

times. Id. at 18, 21. Father also testified that visitation was the only service

he complied with before returning to prison in June 2021. Id. at 54. Father

did not offer any explanation for participating in only visitations and failing to

engage in any of the other services while he was released.

      Although Father testified that he complied with visitation prior to his

June 2021 incarceration, he attended only two of the nine visits offered by

CYS between March 26 and June 6, 2021. Id. at 18, 25, 53-54. When asked

why he did not attend the remaining seven visits, Father testified he lacked

transportation and a working cell phone. Id. at 53. He also testified that he

“moved to Washington [county]” and “it was just hard” to schedule the visits.

Id. Father further explained:

      So, I wasn’t able to (inaudible), and then I got incarcerated
      subsequently after. But just the pandemic (inaudible), just living
      -- living (inaudible) communication, (inaudible) homeless
      (inaudible) communication, (inaudible) communication.

Id. at 53.

      Notably, Ms. Van Kirk testified that Father was offered a total of thirty-

seven visits in this case, and he never visited the Children before March 2021.

Id. at 25-26. Ms. Van Kirk also testified that she requested Father to submit

a drug screen before each of the two visits at the agency in April 2021. Id.

at 18, 20, 32. Ms. Van Kirk testified that on April 12, 2021, Father declined

                                     - 14 -
J-S36002-22


to provide a screen because “he said he knew he would test positive.” Id. at

20. On April 19, 2021, Father tested positive for marijuana. Id.

      Father claims that he used the means available to him to maintain

contact with the Children while incarcerated by writing letters and receiving

pictures of the Children. Father’s Brief at 21. M.P., foster mother to Z.N. and

L.N., testified that she received one letter from Father, and the CYS

caseworker brought coloring pictures from Father on a separate occasion.

N.T., 3/8/22, at 44.   M.P. testified she sent Father correspondence with a

picture of Z.N. and L.N.   Id.   M.P. testified that Father attended only one

virtual visit with the Children in February of 2022, and Father ended the visit

after twenty minutes. Id. at 40-42. M.P. also noted that the foster parents

joined a subsequent virtual visit and waited approximately twenty minutes,

but Father never joined that visit.    Id. at 42.    Father’s lack of consistent

contact with the Children is further evidence of his neglect or refusal, causing

the Children to be without the essential parental care, control, or subsistence

necessary for their physical or mental well-being.

      At the time of the hearing, Father was at Gaudenzia, and he testified

that he planned to leave Gaudenzia two weeks after the hearing, and enter a

halfway house, called Another Way, for ninety days. N.T., 3/8/22, at 48-49,

64.   According to Father, he was sentenced to a “seven-year probation

program with a twenty-three-month restrictive treatment program.” Id. at

49, 51. On cross-examination, Father was asked if he had any place for the


                                      - 15 -
J-S36002-22


Children to go right now if they were returned to him that day. Id. at 64.

Father identified his sister and his mother as individuals who are willing to

take the Children. Id. at 64-65. Father, notably, did not identify himself as

being able, ready, or willing to care for the Children on the day of the hearing.

Despite Father’s stated intention to complete his drug and alcohol treatment

and enter a halfway home, Father’s assertion is speculative, and his future

compliance is uncertain. See In re S.C., 247 A.3d at 1105 (“A parent’s vow

to cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.”) (citation omitted). Moreover, Father has not indicated how

or whether he will address the remaining services of parenting and anger

management. See generally In re S.P., 47 A.3d at 831 (upholding trial

court’s termination of a father’s parental rights where record revealed father’s

parole date was uncertain, and that, “even upon parole, father would reside

in a half-way house and would need to obtain housing, employment, and

transportation in addition to parenting skills”).

      Ultimately, the orphans’ court properly found that Father “has shown a

repeated and continuing incapacity and neglect.” Orphans’ Court Opinion at

8. The court correctly noted that Father “really did very little to pursue the

parent-child relationship” or “perform parental duties, whether incarcerated

or not.” Id. The court also noted that Father “did little to establish himself in

a manner that he could have physical custody of the [Children] and perform


                                     - 16 -
J-S36002-22


parental duties as would be expected.” Id. The record shows that Father’s

repeated incapacity, neglect, and refusal, as evidenced by his recurrent

incarceration due to his own conduct, minimal visitation with the Children, and

failure to engage in the other services recommended by CYS, caused the

Children to be without essential parental, care, control or subsistence

necessary for their well-being.    Further, the cause of Father’s incapacity,

neglect or refusal cannot or will not be remedied.          See 23 Pa.C.S.A.

§ 2511(a)(2).

      To the extent that Father argues there was a lack of reasonable efforts

on the part of CYS to reunify him with the Children, Father’s argument is

without merit because our Supreme Court has held that neither Section

2511(a) nor (b) “requires a court to consider the reasonable efforts provided

to a parent prior to termination of parental rights.” In re D.C.D., 105 A.3d

662, 672 (Pa. 2014). Although the Court recognized “the provision or absence

of reasonable efforts may be relevant to a court’s consideration of both the

grounds for termination and the best interests of the child[,]” it held that the

provision of reasonable efforts to reunite parents and children is not a

requirement for termination. Id.

      Even if reasonable efforts were relevant, the record amply demonstrates

that CYS did provide them.      Ms. Van Kirk testified that, during Father’s

imprisonment between October 27, 2020, and March 26, 2021, she “would

take things to the jail to get signatures, so [Father] was aware of court dates


                                     - 17 -
J-S36002-22


and CPPs.” N.T., 3/8/22, at 18. During his ten-week release from prison in

2021, Ms. Van Kirk met with Father and discussed his CPP objectives and

made the appropriate referrals for services.      Id. at 18, 21, 30-31.     When

Father returned to prison in June 2021, Ms. Van Kirk testified that she initially

was unaware that Father was incarcerated again and that she could not get in

touch with him.    Id. at 27, 30.    When asked how CYS became aware of

Father’s return to prison, Ms. Van Kirk testified, “I think it was -- for the next

court date, we were trying to serve him.” Id. at 27. Ms. Van Kirk, however,

could not recall the specific date. Id. When asked if she visited Father at

Washington County prison, Ms. Van Kirk testified that she “would take forms

up to sign, and they would take them from me and take them back to him.”

Id. However, Ms. Van Kirk did not see Father on those occasions due to the

prison’s visitation rules. Id. at 27-28. Ms. Van Kirk testified her first contact

with Father after his June 2021 incarceration was when Father called her from

Gaudenzia on February 2, 2022. Id. at 19-20, 28.

      Thus,   we   conclude    the   record   supports   the   orphans’   court’s

determination to involuntarily terminate Father’s parental rights to the

Children under Section 2511(a)(2). We discern no abuse of discretion or error

of law with the orphans’ court’s decision.

      We do not address Section 2511(b) because Father failed to include any

such claim in his concise statements of errors complained of on appeal. See

Pa.R.A.P. 1925(b)(4).     In addition, Father failed to include any challenge


                                     - 18 -
J-S36002-22


regarding Section 2511(b) in the statement of questions involved portion of

his brief. See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (“[I]t

is well-settled that issues not included in an appellant’s statement of questions

involved and concise statement of errors complained of on appeal are

waived.”). Thus, Father has waived any claim relating to Section 2511(b).

      Accordingly, we affirm the orders terminating Father’s parental rights

pursuant to Section 2511(a)(2) and (b).

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




                                     - 19 -